Citation Nr: 1814323	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.  

2.  Entitlement to service connection for residuals of a head injury, including a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970 and from July 1976 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 10 percent rating for service-connected hemorrhoids and denied service connection for depression, left hand fracture, Pyronie's disease, and incontinence.  In February 2014, the RO increased the Veteran's disability rating for hemorrhoids to 10 percent, effective May 19, 2008.  Because a higher rating is available for hemorrhoids, the increased rating claim remains on appeals.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Board granted service connection for a left hand fracture but remanded the remaining claims for additional development.  After conducting the development, the RO issued rating decisions which granted service connection for an unspecified depressive disorder with anxiety, fecal incontinence, Pyronie's disease, and urinary incontinence, all of which are considered a full grant of the benefits sought with respect to those service connection claims.  See rating decisions dated May 2017 and July 2017.  Therefore, the only claim remaining on appeal is the increased rating claim for hemorrhoids.  

This appeal also arises from an August 2011 rating decision which denied service connection for residuals of a TBI.  In July 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference with respect to the head injury claim.  A transcript of the hearing is associated with the record.  

As an initial matter, in a March 1994 rating decision (issued in April 1994), the RO denied entitlement to service connection for a head injury.  After considering the service treatment records that were associated with the record at that time, as well as a February 1993 VA examination, the RO denied the Veteran's claim on the basis that there was no medical evidence showing a diagnosis of any condition related to a head injury.  The Veteran did not initiate an appeal following the issuance of the March 1994 rating decision or submit new and material evidence relevant to the head injury claim during the one year appeal period.  See 38 C.F.R. § 3.156 (b).  However, review of the record reveals that additional service treatment records have been associated with the claims file since the March 1993 rating decision, including STRs dated in May 1980 which show the Veteran received treatment following a concussion.  See records received on June 21, 2011.  

VA regulations provide that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156, which defines new and material evidence.  38 C.F.R. § 3.156 (c) (2017).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. Rather, the claim is simply reviewed on a de novo basis.

The May 1980 STRs are relevant as to whether the Veteran incurred a head injury in service but was not associated with the evidentiary record when the RO issued the March 1994 rating decision.  Therefore, the Board finds that the claim of service connection for residuals of head injury should be reviewed on a de novo basis and, as such, it has been characterized as shown on the title page of this decision.  

However, for reasons explained below, the merits of the issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected hemorrhoids disability has been manifested by frequent occurrences of internal and external hemorrhoids that result in persistent rectal bleeding, anal itching and pain, partial loss of sphincter control and redundant tissue, but without evidence of secondary anemia or fissures.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, DC 7336 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's hemorrhoids are evaluated 10 percent disabling under 38 C.F.R. § 4.114, DC 7336, effective from May 19, 2008.  See February 2014 rating decision.  Under that code, a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The preponderance of the evidence shows that, since May 2008, the Veteran has experienced frequent occurrences of internal and external hemorrhoids that have variously measured between .3 to .5 cm and .5 to 1 cm, respectively.  See e.g., VA examination reports dated July 2011, July 2016, and July 2017.  Despite their varying size, the Veteran's hemorrhoids have been manifested by persistent rectal bleeding, anal itching and pain, as well as partial loss of sphincter control and redundant tissue.  The Veteran has treated his hemorrhoids with creams and suppositories.  

Despite the foregoing, there is no evidence showing the Veteran's hemorrhoids have been manifested by secondary anemia or fissures, which is required to warrant a higher, 20 percent rating under DC 7336.  Indeed, even during flare-ups or exacerbations of his disability, there is no lay or medical evidence showing increased symptomatology or manifestations that more nearly approximate the level of disability contemplated by the 20 percent rating under DC 7336.  Therefore, the Veteran's symptoms warrant a 10 percent rating, but no higher, throughout the appeal period.  

The Board has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids but finds that no higher rating is assignable under any other diagnostic code.  Indeed, there have been no objective findings of any rectum prolapse or stricture to warrant ratings under DCs 7333 7334.  Additionally, while there is evidence of loss of sphincter control, the manifestations of such, specifically fecal and urinary incontinence, are contemplated by the separate ratings assigned to those disabilities.  See May and July 2017 rating decisions.  As such, no other diagnostic code is more applicable in this case.  

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating higher than 10 percent at any point during the appeal period, that doctrine is not applicable and the Veteran's increased rating claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.  


REMAND

In July 2014, the Veteran was afforded a VA examination to determine if he currently has any residual conditions related to a traumatic head injury incurred during service.  After reviewing the record and examining the Veteran, the VA examiner determined that, while there is evidence showing the Veteran incurred a head injury during service, particularly in May 1980, the Veteran did not meet the criteria for a mild TBI, without any further discussion other than noting that the Veteran was hospitalized for acute alcohol intoxication and later changed his story to reflect that he was knocked out after being punched.  

However, the Board's review of the STRs dated in May 1980 reflect that, after the Veteran was assaulted while he was intoxicated, lost consciousness and, after regaining consciousness and while receiving treatment for post-concussive syndrome, the Veteran reported that he could not remember the events that occurred before he was hospitalized and complained of headaches, increased lethargy, and confusion, all of which appear to meet one or more of the criteria the examiner listed as the criteria for a mild TBI.  Given this evidence, the Board finds that an additional medical opinion is needed that addresses whether the Veteran incurred a mild TBI in May 1980 (or at any other point during service) and, if so, whether he currently has any residual conditions related thereto.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the July 2014 VA TBI examination for an addendum opinion.  If the July 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from any residuals, including a TBI and/or headaches, from the head injury he sustained in May 1980.

The examiner is asked to address the service treatment records dated throughout May 1980 which show that he was assaulted while he was intoxicated, lost consciousness, and subsequently complaints of headaches, increased lethargy and confusion.  The examiner must also consider and address the Veteran's competent and credible lay statements concerning the injury in service and his current symptoms.  

A rationale should be provided for any opinion or conclusion offered.  

2.  Readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


